DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is a response to an application filed on 11/11/2021 in which claims 1-20 are pending.

Response to Amendment
Applicant’s Arguments/Remarks filed on 11/11/2021 with respect to amended independent claim 1 have been fully considered but are not persuasive. Applicant’s arguments are addressed below. Applicant’s amendment to claim 11 overcome the Claim Objections previously set in the Non-Final Office action mailed on 08/16/2021. The independent claims 1, 7, 11 and 17 have not overcome the claim rejections as shown below. 
Claims 1-20 are pending.

Response to Arguments
Regarding amended independent claim 1, Applicant argues that nothing in Wang teaches, or even suggest, that a relay device sends the time information to another node. Instead, Wang teaches away from such a feature, as Wang teaches that the relay node receives the time information from an eNB.
Examiner respectfully disagrees. As Applicant indicates, Wang discloses that the eNB (or DeNB) transmits the time information to the relay node. Wang shows in Fig. 1 that a eNB (i.e. a DeNB) that communicates with the relay node is a hop within the communications network. The CN communicates with the eNB, the eNB with the RN, and the RN with the UE. Thereby, the eNB acts as a relay in the communications network. Since the eNB (DeNB) is higher in the communication order with respect to the RN, the eNB (DeNB) is also considered to wherein the first node device is a parent node device of the second node device and is a relay node”.

Therefore, based on the prior arts of Wang and Better, the independent claim 1 is rendered unpatentable. Independent claims 7, 11 and 17 recite similar distinguishing features as claim 1 discussed above, therefore are rendered unpatentable for the reasons discussed above. As a result the features of the claims are shown by the cited references as set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102083195) (provided in the IDS), hereinafter “Wang” in view of Better et al. (US 2013/0336268), hereinafter “Better”.

As to claim 1, Wang teaches a first node device (Wang, Fig. 3, Fig. 10, [0076]-[0078], a DeNB), comprising: 
(Wang, Fig. 3, steps 301-302, [0033]-[0036], Fig. 10, [0076]-[0078] the  DeNB includes an interface module to transmit the time information and instruct the relay device to adjust the subframe timing according to the time adjustment information); 
a receiver (Wang, Fig. 1, Fig. 6, [0051]-[0055], Fig. 7, [0057]-[0063], Fig. 10, as shown in Fig. 1, the DeNB is an eNB which includes an antenna to receive data from the relay device or UE); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to (Wang, Fig. 10, [0076]-[0078], [0083], the DeNB includes a memory storing software to perform the functions of the DeNB): 
cause the transmitter to send, to a second node device, a first amount of timing adjustment of the second node device (Wang, Fig. 3, steps 301-302, [0033]-[0036], the DeNB sends time information indicating the time adjustment amount to the relay device); 
cause the transmitter to send indication information to the second node device, wherein the indication information indicates whether the second node device sends uplink data by using the first uplink sending timing of the second node device (Wang, Fig. 3, step 302, [0035]-[0036], the DeNB sends time information and instructs the relay device to adjust the subframe timing according to the time adjustment amount. Fig. 6, [0051]-[0055], based on the received time adjustment amount, the relay device receives and sends subframes); and 
receive, through the receiver, data sent by the second node device (Wang, Fig. 1, Fig. 6, [0051]-[0055], Fig. 7, [0057]-[0063], Fig. 10, the DeNB receives through its antenna the subframes sent by the relay device); 
wherein the first node device is a parent node device of the second node device (Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is an eNB that has a wireless connection with the relay device (RN)) and is a relay node (Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is a hop within the communications network and communicates with the RN. The CN communicates with the DeNB, the DeNB with the RN, and the RN with the UE. Thereby, the DeNB acts as a relay in the communications network). 

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 1, a processor;
send, to a second node device, an offset of a first uplink sending timing of the second node device.

However, Better teaches a processor (Better, Fig. 5, [0098], the base station includes a processing circuit which executes a program stored in the memory to perform the functions of the base station);
send, to a second node device, an offset of a first uplink sending timing of the second node device (Better, Fig. 2, [0042], [0051], the time offset value ΔT is added to the time parameter value in the Time Alignment Command (TAC) keeping the uplink transmissions of UEs aligned to a point of reference such as a reference subframe related to the base station. The TAC is transmitted by the base station to the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Better, in order to increase the time budget for processing at the base station and handle data utilizing more advance algorithms or process more data using the same algorithms (Better, [0015]).

As to claim 2, Wang teaches wherein the program further includes instructions to perform at least one of: 

determine to send the indication information to the second node device (Wang, Fig. 3, steps 301-302, [0033]-[0036], the DeNB determines the time adjustment amount, sends the time information indicating the time adjustment amount, and instructs the relay device to adjust the subframe timing according to the time adjustment amount). 

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 3, wherein the offset of the first uplink sending timing of the second node device is at least one of: 
an offset relative to a second uplink sending timing of the second node device; or 
a timing offset relative to a transmit slot or subframe of the second node device. 

As to claim 3, Better teaches wherein the offset of the first uplink sending timing of the second node device is at least one of: 
an offset relative to a second uplink sending timing of the second node device; or 
a timing offset relative to a transmit slot or subframe of the second node device (Better, Fig. 2, [0042], [0051], the time offset value ΔT is added to the time parameter value in the Time Alignment Command (TAC) keeping the uplink transmissions of UEs aligned to a point of reference such as a reference subframe related to the base station and to be used by the UE performing uplink transmission).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Better, in order to increase the time budget for processing at the base station and handle data (Better, [0015]).

As to claim 11, Wang teaches a second node device (Wang, Fig. 3, Fig. 11, a relay device), comprising: 
a receiver (Wang, Fig. 11, [0082], the relay device includes an interface module to receive subframes); 
a transmitter (Wang, Fig. 11, [0082], the relay device includes the interface module to transmit subframes); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions (Wang, Fig. 11, [0079]-[0083], the relay device includes a memory storing software to perform the functions of the relay device): 
receive, through the receiver, a first amount of timing adjustment of the second node device that are sent by a first node device (Wang, Fig. 3, steps 301-302, [0033]-[0036], the DeNB sends time information indicating the time adjustment amount to the relay device); 
receive, through the receiver, indication information sent by the first node device, wherein the indication information is used to indicate whether the second node device sends uplink data by using the first uplink sending timing of the second node device (Wang, Fig. 3, step 302, [0035]-[0036], the DeNB sends time information and instructs the relay device to adjust the subframe timing according to the time adjustment amount. Fig. 6, [0051]-[0055], based on the received time adjustment amount, the relay device receives and sends subframes); and 
cause the transmitter to send data to the first node device (Wang, Fig. 1, Fig. 6, [0051]-[0055], Fig. 7, [0057]-[0063], Fig. 11, [0082], the relay device transmits via the interface module subframes to the DeNB); 
(Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is an eNB that has a wireless connection with the relay device (RN)) and is a relay node (Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is a hop within the communications network and communicates with the RN. The CN communicates with the DeNB, the DeNB with the RN, and the RN with the UE. Thereby, the DeNB acts as a relay in the communications network).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 11, a processor;
receive an offset of a first uplink sending timing of the second node device.

However, Better teaches a processor (Better, Fig. 5, [0098], similar to the base station, the UE includes a processor to perform the functions of the UE);
receive an offset of a first uplink sending timing of the second node device (Better, Fig. 2, [0042], [0051], the time offset value ΔT is added to the time parameter value in the Time Alignment Command (TAC) keeping the uplink transmissions of UEs aligned to a point of reference such as a reference subframe related to the base station. The TAC is transmitted by the base station to the UE).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Better, in order to increase the time budget for processing at the base station and handle data utilizing more advance algorithms or process more data using the same algorithms (Better, [0015]).

As to claim 12, Wang teaches wherein the program further includes instructions to: 

the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device; or 
indication information sent by the first node device (Wang, Fig. 3, steps 301-302, [0033]-[0036], [0062]-[0063], the DeNB determines the time adjustment amount, sends the time information indicating the time adjustment amount, and instructs the relay device to adjust the subframe timing according to the time adjustment amount. The relay device adjusts the timing based on the instruction received from the DeNB).

Wang teaches the claimed limitations as stated above. Wang does not explicitly teach the following features: regarding claim 13, wherein the offset of the first uplink sending timing of the second node device is at least one of: 
an offset relative to a second uplink sending timing of the second node device; or 
a timing offset relative to a transmit slot or subframe of the second node device.

As to claim 13, Better teaches wherein the offset of the first uplink sending timing of the second node device is at least one of: 
an offset relative to a second uplink sending timing of the second node device; or 
a timing offset relative to a transmit slot or subframe of the second node device (Better, Fig. 2, [0042], [0051], the time offset value ΔT is added to the time parameter value in the Time Alignment Command (TAC) keeping the uplink transmissions of UEs aligned to a point of reference such as a reference subframe related to the base station and to be used by the UE performing uplink transmission).

(Better, [0015]).

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102083195) (provided in the IDS), hereinafter “Wang” in view of Better et al. (US 2013/0336268), hereinafter “Better” and further in view of Jang et al. (US 2014/0016559), hereinafter “Jang”.

Wang and Better teach the claimed limitations as stated above. Wang and Better do not explicitly teach the following features: regarding claim 4, wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are sent using different messages. 

As to claim 4, Jang teaches wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are sent using different messages (Jang, [0006], [0050], the uplink timing delta value (offset) is sent in a RRC layer message, and the timing advance information in a TAC MAC CE message. Fig. 8, [0074], [0076], STAG and TAT information are transmitted in a different message than the UL timing delta value). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Better to have the features, as taught by Jang, in order to perform timing advance and carrier activation promptly when a (Jang, [0013], [0072]).

Wang and Better teach the claimed limitations as stated above. Wang and Better do not explicitly teach the following features: regarding claim 5, wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are configured separately.

As to claim 5, Jang teaches wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are configured separately (Jang, [0006], [0050], the uplink timing delta value (offset) is configured in a RRC layer message, and the timing advance information in a TAC MAC CE message. Fig. 8, [0074], [0076], STAG and TAT information are configured and transmitted in a different message than the UL timing delta value).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Better to have the features, as taught by Jang, in order to perform timing advance and carrier activation promptly when a plurality of timings are required to be adjusted, resulting in reduction of uplink transmission delay in the corresponding cell (Jang, [0013], [0072]).

Wang and Better teach the claimed limitations as stated above. Wang and Better do not explicitly teach the following features: regarding claim 14, wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are sent by using different messages.

As to claim 14, Jang teaches wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are sent by using different messages (Jang, [0006], [0050], the uplink timing delta value (offset) is sent in a RRC layer message, and the timing advance information in a TAC MAC CE message. Fig. 8, [0074], [0076], STAG and TAT information are transmitted in a different message than the UL timing delta value). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Better to have the features, as taught by Jang, in order to perform timing advance and carrier activation promptly when a plurality of timings are required to be adjusted, resulting in reduction of uplink transmission delay in the corresponding cell (Jang, [0013], [0072]).

            Wang and Better teach the claimed limitations as stated above. Wang and Better do not explicitly teach the following features: regarding claim 15, wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are configured separately.

As to claim 15, Jang teaches wherein the offset of the first uplink sending timing of the second node device and the first amount of timing adjustment of the second node device are configured separately (Jang, [0006], [0050], the uplink timing delta value (offset) is configured in a RRC layer message, and the timing advance information in a TAC MAC CE message. Fig. 8, [0074], [0076], STAG and TAT information are configured and transmitted in a different message than the UL timing delta value).

(Jang, [0013], [0072]).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102083195) (provided in the IDS), hereinafter “Wang” in view of Better et al. (US 2013/0336268), hereinafter “Better” and further in view of Li et al. (WO2011017846) (provided in the IDS), hereinafter “Li”.

Wang and Better teach the claimed limitations as stated above. Wang and Better do not explicitly teach the following features: regarding claim 6, wherein the offset of the first uplink sending timing of the second node is incrementally configured.

As to claim 6, Li teaches wherein the offset of the first uplink sending timing of the second node is incrementally configured (Li, page 10 ln 15 - page 12 ln 14, page 15 ln 8-21, the subframe offset synchronization is performed using the timing advance command field and reserved field in a MAC CE message, which comprises 11 bits used for timing advance adjustment and 1 bit for the reserved field. The bits provide a single maximum adjustable time, which indicate a configured incremental value, based on the amount of bits used. Li also provide another case using 6 bits for the timing advance adjustment). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Better to have the features, (Li, page 1 ln 23-25).

Wang and Better teach the claimed limitations as stated above. Wang and Better do not explicitly teach the following features: regarding claim 16, wherein the offset of the first uplink sending timing of the second node is incrementally configured.

As to claim 16, Li teaches wherein the offset of the first uplink sending timing of the second node is incrementally configured (Li, page 10 ln 15 - page 12 ln 14, page 15 ln 8-21, the subframe offset synchronization is performed using the timing advance command field and reserved field in a MAC CE message, which comprises 11 bits used for timing advance adjustment and 1 bit for the reserved field. The bits provide a single maximum adjustable time, which indicate a configured incremental value, based on the amount of bits used. Li also provide another case using 6 bits for the timing advance adjustment). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Better to have the features, as taught by Li, in order to perform synchronization between Uu port and the Un port after a mobile relay device is switched (Li, page 1 ln 23-25).

Claims 7-9, 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102083195) (provided in the IDS), hereinafter “Wang” in view of Tu (US 2016/0365896).

As to claim 7, Wang teaches a first node device (Wang, Fig. 3, Fig. 10, [0076]-[0078], a DeNB), comprising: 
(Wang, Fig. 3, steps 301-302, [0033]-[0036], Fig. 10, [0076]-[0078] the  DeNB includes an interface module to transmit the time information and instruct the relay device to adjust the subframe timing according to the time adjustment information); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions to (Wang, Fig. 10, [0076]-[0078], [0083], the DeNB includes a memory storing software to perform the functions of the DeNB): 
cause the transmitter to send timing of the first node device to a second node device (Wang, Fig. 3, steps 301-302, [0033]-[0036], the DeNB sends time information indicating the time adjustment amount to the relay device); 
cause the transmitter to send indication information to the second node device, wherein the indication information indicates whether the second node device receives downlink data by using the timing of the first node device (Wang, Fig. 3, step 302, [0035]-[0036], the DeNB sends time information and instructs the relay device to adjust the subframe timing according to the time adjustment amount. Fig. 6, [0051]-[0055], based on the received time adjustment amount, the relay device receives and sends subframes from and to the DeNB); and 
cause the transmitter to send data to the second node device (Wang, [0006], Fig. 10, [0076]-[0078], [0082], the interface module of the DeNB is used to transmit data to the relay device); 
wherein the first node device is a parent node device of the second node device (Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is an eNB that has a wireless connection with the relay device (RN)) and is a relay node (Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is a hop within the communications network and communicates with the RN. The CN communicates with the DeNB, the DeNB with the RN, and the RN with the UE. Thereby, the DeNB acts as a relay in the communications network).

(Wang, Fig. 3, step 301, [0034]). However, Wang does not explicitly teach the following features: regarding claim 7, a processor;
an offset of a first downlink sending;
the second node device receives downlink data by using the first downlink sending timing of the first node device.

However, Tu teaches a processor (Tu, Fig. 3, Fig. 11, [0096], [0117], the control entity (VCE) includes a processor to perform the functions for downstream synchronization and upstream synchronization);
an offset of a first downlink sending (Tu, Fig. 6, [0057], Fig. 7, [0064], [0070], [0072], a quantity offset is acquired by the VCE to be sent to the CPE to be used for downlink transmission);
the second node device receives downlink data by using the first downlink sending timing of the first node device (Tu, Fig. 3, Fig. 6, [0057], Fig. 7, [0064], [0070], [0072], the VCE first aligns downstream synchronization symbols for the communication lines, where a central office notifies CPEs of an offset for the users to make adjustment according to the offset, to align upstream synchronization symbols and downstream synchronization symbols. [0084], [0086], [0088], the VCE configures the central office units and CPE to use the downstream synchronization symbols and upstream synchronization symbols. Downlink and uplink synchronization are similarly performed using the offset information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by (Tu, [0007]).

As to claim 8, Wang teaches wherein the program further includes instructions to perform at least one of: 
determine the offset of the first downlink sending timing of the first node device; or 
determine to send indication information to the second node device (Wang, Fig. 3, steps 301-302, [0033]-[0036], the DeNB determines the time adjustment amount, sends the time information indicating the time adjustment amount, and instructs the relay device to adjust the subframe timing according to the time adjustment amount). 

Wang teaches the claimed limitations as stated above. As discussed above, Wang discloses the time adjustment performed for uplink transmissions. Wang also mentions downlink time synchronization (Wang, Fig. 3, step 301, [0034]). However, Wang does not explicitly teach the following features: regarding claim 9, wherein the offset of the first downlink sending timing of the first node device is a timing offset relative to a start position of a transmit slot or subframe of the first node device.

As to claim 9, Tu teaches wherein the offset of the first downlink sending timing of the first node device is a timing offset relative to a start position of a transmit slot (Tu, Fig. 3, Fig. 6, [0057], Fig. 7, [0064], [0070], [0072], the symbols quantity offset is an offset relative to the upstream synchronization symbols and the downstream synchronization symbols. Thus, the offset is relative to the position of a transmission symbol in a slot) or subframe of the first node device. 

(Tu, [0007]).

            As to claim 17, Wang teaches a second node device (Wang, Fig. 3, Fig. 11, a relay device), comprising: 
a receiver (Wang, Fig. 11, [0082], the relay device includes an interface module to receive subframes); 
a transmitter (Wang, Fig. 11, [0082], the relay device includes the interface module to transmit subframes); and 
a non-transitory computer-readable storage medium storing a program to be executed by the processor, the program including instructions for (Wang, Fig. 11, [0079]-[0083], the relay device includes a memory storing software to perform the functions of the relay device): 
receive, through the receiver, sent by a first node device, timing of the first node (Wang, Fig. 3, steps 301-302, [0033]-[0036], the DeNB sends time information indicating the time adjustment amount to the relay device); 
receive, through the receiver, indication information sent by the first node device, wherein the indication information indicates whether the second node device receives downlink data by using the timing of the first node device (Wang, Fig. 3, step 302, [0035]-[0036], the DeNB sends time information and instructs the relay device to adjust the subframe timing according to the time adjustment amount. Fig. 6, [0051]-[0055], based on the received time adjustment amount, the relay device receives and sends subframes from and to the DeNB); and 
cause the transmitter to send data to the first node device (Wang, Fig. 1, Fig. 6, [0051]-[0055], Fig. 7, [0057]-[0063], Fig. 11, [0082], the relay device transmits via the interface module subframes to the DeNB); 
(Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is an eNB that has a wireless connection with the relay device (RN)) and is a relay node (Wang, Fig. 1, Fig. 3, [0032]-[0035], the DeNB is a hop within the communications network and communicates with the RN. The CN communicates with the DeNB, the DeNB with the RN, and the RN with the UE. Thereby, the DeNB acts as a relay in the communications network).

Wang teaches the claimed limitations as stated above. As discussed above, Wang discloses the time adjustment performed for uplink transmissions. Wang also mentions downlink time synchronization (Wang, Fig. 3, step 301, [0034]). However, Wang does not explicitly teach the following features: regarding claim 17, a processor;
an offset of a first downlink sending timing;
the second node device receives downlink data by using the first downlink sending timing of the first node device.

However, Tu teaches a processor (Tu, Fig. 3, Fig. 7, [0064]-[0065], [0117], the CPE includes a processor to perform the functions for downstream synchronization and upstream synchronization);
an offset of a first downlink sending timing (Tu, Fig. 6, [0057], Fig. 7, [0064], [0070], [0072], a quantity offset is acquired by the VCE to be sent to the CPE to be used for downlink transmission);
the second node device receives downlink data by using the first downlink sending timing of the first node device (Tu, Fig. 3, Fig. 6, [0057], Fig. 7, [0064], [0070], [0072], the VCE first aligns downstream synchronization symbols for the communication lines, where a central office notifies CPEs of an offset for the users to make adjustment according to the offset, to align upstream synchronization symbols and downstream synchronization symbols. [0084], [0086], [0088], the VCE configures the central office units and CPE to use the downstream synchronization symbols and upstream synchronization symbols. Downlink and uplink synchronization are similarly performed using the offset information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Tu, in order to estimate channel interference (crosstalk) when upstream and downstream spectrums are overlapped (Tu, [0007]).

As to claim 18, Wang teaches wherein the program further includes instructions to determine a timing of the second node device according to at least one of: 
a received offset of a first uplink sending timing of the second node device and a received first amount of timing adjustment of the second node device; or 
indication information sent by the first node device (Wang, Fig. 1, Fig. 3, step 302, [0035]-[0036], Fig. 6, [0051]-[0055], Fig. 7, [0057]-[0063], the relay device determines the time adjustment amount based on the time information and instructions received from the DeNB in order to receive and sends subframes from and to the DeNB). 

Wang teaches the claimed limitations as stated above. As discussed above, Wang discloses the time adjustment performed for uplink transmissions. Wang also mentions downlink time synchronization (Wang, Fig. 3, step 301, [0034]). However, Wang does not explicitly teach the following features: regarding claim 18, a first downlink reception timing of the second node device.

However, Tu teaches a first downlink reception timing of the second node device (Tu, Fig. 3, Fig. 6, [0057], Fig. 7, [0064], [0070], [0072], the VCE first aligns downstream synchronization symbols for the communication lines, where a central office notifies CPEs of an offset for the users to make adjustment according to the offset, to align upstream synchronization symbols and downstream synchronization symbols. [0084], [0086], [0088], the VCE configures the central office units and CPE to use the downstream synchronization symbols and upstream synchronization symbols. Downlink and uplink synchronization are similarly performed using the offset information).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang to have the features, as taught by Tu, in order to estimate channel interference (crosstalk) when upstream and downstream spectrums are overlapped (Tu, [0007]).

Wang teaches the claimed limitations as stated above. As discussed above, Wang discloses the time adjustment performed for uplink transmissions. Wang also mentions downlink time synchronization (Wang, Fig. 3, step 301, [0034]). However, Wang does not explicitly teach the following features: regarding claim 20, wherein the offset of the first downlink sending timing of the first node device is a timing offset relative to a start position of a transmit slot or subframe of the first node device.

As to claim 20, Tu teaches wherein the offset of the first downlink sending timing of the first node device is a timing offset relative to a start position of a transmit slot (Tu, Fig. 3, Fig. 6, [0057], Fig. 7, [0064], [0070], [0072], the symbols quantity offset is an offset relative to the upstream synchronization symbols and the downstream synchronization symbols. Thus, the offset is relative to the position of a transmission symbol in a slot) or subframe of the first node device. 

(Tu, [0007]).

Claims 10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 102083195) (provided in the IDS), hereinafter “Wang” in view of Tu (US 2016/0365896) and further in view of Dinan (US 2015/0304891).

Wang and Tu teach the claimed limitations as stated above. Wang and Tu do not explicitly teach the following features: regarding claim 10, wherein the offset of the first downlink sending timing of the first node device is an incremental value of the offset of a first uplink sending timing of the second node, and indicates to perform forward or backward adjustment on the first uplink sending timing of the second node.

As to claim 10, Dinan teaches wherein the offset of the first downlink sending timing of the first node device is an incremental value of the offset of a first uplink sending timing of the second node (Dinan, [0106], the downlink timing changes and is compensated by the uplink timing adjustment, where the uplink timing adjustment comprises bits used for a timing advance command with a positive amount for advancing or negative amount for delaying the uplink transmission. The bits provide incremental values for the TA command. [0108], the uplink timing adjustment includes a NTA offset value to compensate the timing advance of the UE), and indicates to perform forward or backward adjustment on the first uplink sending timing of the second node (Dinan, [0106], the downlink timing changes and is compensated by the uplink timing adjustment, where the uplink timing adjustment comprises bits used for a timing advance command with a positive amount for advancing or negative amount for delaying the uplink transmission). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Tu to have the features, as taught by Dinan, in order to reduce the handover overhead and delay, and increase handover efficiency by handling TAG configurations and parameters via UE and eNB processes (Dinan, [0047]).

Wang and Tu teach the claimed limitations as stated above. Wang and Tu do not explicitly teach the following features: regarding claim 19, wherein the offset of the first downlink sending timing of the first node device is an incremental value of the offset of the first uplink sending timing of the second node, and indicates to perform forward or backward adjustment on the first uplink sending timing of the second node.

As to claim 19, Dinan teaches wherein the offset of the first downlink sending timing of the first node device is an incremental value of the offset of the first uplink sending timing of the second node (Dinan, [0106], the downlink timing changes and is compensated by the uplink timing adjustment, where the uplink timing adjustment comprises bits used for a timing advance command with a positive amount for advancing or negative amount for delaying the uplink transmission. The bits provide incremental values for the TA command. [0108], the uplink timing adjustment includes a NTA offset value to compensate the timing advance of the UE), and indicates to perform forward or backward adjustment on the first uplink sending timing of the second node (Dinan, [0106], the downlink timing changes and is compensated by the uplink timing adjustment, where the uplink timing adjustment comprises bits used for a timing advance command with a positive amount for advancing or negative amount for delaying the uplink transmission). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang and Tu to have the features, as taught by Dinan, in order to reduce the handover overhead and delay, and increase handover efficiency by handling TAG configurations and parameters via UE and eNB processes (Dinan, [0047]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO H CASTANEYRA whose telephone number is (571)272-2486. The examiner can normally be reached M-F 9:00am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RICARDO H CASTANEYRA/Primary Examiner, Art Unit 2473